NO. 07-10-00317-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 SEPTEMBER 14, 2010


                       IN RE GREGORY BANISTER, RELATOR



Before CAMPBELL and HANCOCK and PIRTLE, JJ.



                               MEMORANDUM OPINION

      Relator Gregory Dean Banister has filed a petition for a writ of mandamus. He

seeks an order compelling respondent, the Honorable Felix Klein, to rule on seventeen

motions Banister asserts are pending in his habeas corpus proceeding.


      In response to our request, Judge Klein has filed a detailed response to

Banister’s petition. By it, he identifies each of Banister’s motions and the corresponding

ruling of the court.1 Accordingly, we do not reach the merits of Banister’s issue, and the

petition for writ of mandamus is dismissed as moot. See In re Duncan, 62 S.W.3d 333,




      1
        The response does not, however, indicate whether the court’s rulings were
memorialized in an order or orders filed with the district clerk. From his response, we
presume that Judge Klein has, or promptly will, sign and file an order or orders
expressing the trial court’s rulings and provide a copy to relator.
334 (Tex.App.--Houston [1st Dist.] 2001, orig. proceeding) (also dismissing mandamus

petition as moot after trial court ruling).




                                              Per Curiam




                                                2